         Case 3:15-cv-00141-TCB Document 95 Filed 04/09/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               NEWNAN DIVISION



 MUN KYOO KIM, SEONG IL CHO, AND
 CHOON SEONG HYEON,                              CIVIL ACTION FILE
               Plaintiffs,
                                                  NO. 3:15-cv-141-TCB
 vs.

 SOON JOSEPH CHOI, CHOON SIK LEE,
 AND JIREH AMERICA, LLC,
               Defendants.


                                    JUDGMENT

       This action having come before the court, Honorable Timothy C. Batten, United

States District Judge, for consideration of Motion for Attorney's Fees and Costs, and the

court having Granted said motion, it is

       Ordered and adjudged that Plaintiffs Cho and Hyeon recover from

Defendants $43,500 in attorney's fees and a total of $3,121.50 in costs.

       Dated at Newnan, Georgia this 9th day of April, 2019.


                                                JAMES N. HATTEN
                                                CLERK OF COURT



                                          By:   s/ Uzma S. Wiggins
                                                Deputy Clerk
Prepared, filed, and entered
in the Clerk's Office
April 9, 2019
James N. Hatten
Clerk of Court


By: s/ Uzma S. Wiggins
       Deputy Clerk
